[Cite as State ex rel. Blanchard Valley Health Assn. v. Bates, 112 Ohio St. 3d 146, 2006-Ohio-
6520.]




THE STATE EX REL. BLANCHARD VALLEY HEALTH ASSOCIATION, APPELLEE, v.
                              BATES, JUDGE, APPELLANT.
 [Cite as State ex rel. Blanchard Valley Health Assn. v. Bates, 112 Ohio St. 3d
146, 2006-Ohio-6520.]
Judgment granting writ of prohibition affirmed.
            (No. 2006-1286 ─ Submitted November 29, 2006 ─ Decided
                                   December 27, 2006.)
                APPEAL from the Court of Appeals for Lucas County,
                            No. L-06-1165, 2006-Ohio-2621.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment granting a writ of prohibition to
prevent a common pleas court judge from proceeding in a case pending on appeal.
Common Pleas Court Proceedings
        {¶ 2} Appellee, Blanchard Valley Health Association (“Blanchard
Valley”), is an Ohio nonprofit corporation that owns and operates Blanchard
Valley Regional Health Center and other healthcare facilities in Hancock County,
Ohio.    ProMedica Health System, Inc. (“ProMedica”) is an Ohio nonprofit
corporation that owns and operates hospitals and healthcare facilities in northwest
Ohio and southeast Michigan. In 1998, Blanchard Valley and ProMedica formed
BVPH Ventures as an Ohio nonprofit corporation that they own jointly.
        {¶ 3} On February 23, 2006, ProMedica filed a complaint in the Lucas
County Court of Common Pleas seeking the dissolution of BVPH Ventures
pursuant to R.C. 1702.52(A)(4). ProMedica claimed that judicial dissolution was
warranted because the trustees of the joint venture were deadlocked in the
                            SUPREME COURT OF OHIO




management of corporate affairs, and the voting members of the venture were
unable to break the deadlock.
       {¶ 4} The deadlocks were the subject of a subsequently filed action for
declaratory judgment and injunctive relief by Blanchard Valley against
ProMedica in the Hancock County Common Pleas Court. Blanchard Valley
requested, inter alia, a judgment declaring that ProMedica could not unilaterally
dissolve the joint venture and an order directing ProMedica to sell its interest in
the joint venture to Blanchard Valley. On March 17, 2006, the Hancock County
Court of Common Pleas entered a judgment staying the case while the parties
pursued arbitration in accordance with their joint operating agreement.
       {¶ 5} On May 5, 2006, Blanchard Valley filed a motion to stay the Lucas
County case pursuant to R.C. 2711.02, pending completion of the arbitration
between the parties ordered by the Hancock County court. On May 15, 2006,
appellant, Judge James D. Bates of the Lucas County Court of Common Pleas,
issued an order denying Blanchard Valley’s motion for a stay pending arbitration.
On May 16, 2006, Blanchard Valley filed a notice of appeal from Judge Bates’s
May 15 order.
       {¶ 6} On May 17, Judge Bates informed Blanchard Valley that he did
not believe that his May 15 order was appealable and that he thus intended to
proceed with a May 24 trial scheduled in the corporate-dissolution case unless the
court of appeals instructed him to stop. ProMedica filed a motion to dismiss the
appeal for lack of a final appealable order, and the court of appeals subsequently
denied the motion.
                                 Prohibition Case
       {¶ 7} On May 18, 2006, Blanchard Valley filed a complaint in the Court
of Appeals for Lucas County for a writ of prohibition to prevent Judge Bates from
proceeding with his scheduled trial in the corporate-dissolution case while




                                        2
                                January Term, 2006




Blanchard Valley’s appeal from Judge Bates’s denial of the motion to stay was
pending. Judge Bates filed a motion to dismiss.
       {¶ 8} On May 23, 2006, the court of appeals granted the writ of
prohibition preventing Judge Bates from proceeding in the underlying case
pending the court’s resolution of Blanchard Valley’s appeal.
       {¶ 9} In his appeal as of right, Judge Bates asserts that the court of
appeals erred in granting the writ of prohibition. In order to have been entitled to
the writ, Blanchard Valley had to establish that (1) Judge Bates was about to
exercise judicial power, (2) the exercise of this power was unauthorized by law,
and (3) denial of the writ would cause injury for which no other adequate remedy
in the ordinary course of law existed. State ex rel. Brady v. Pianka, 106 Ohio
St.3d 147, 2005-Ohio-4105, 832 N.E.2d 1202, ¶ 7. It is uncontroverted that
without the writ, Judge Bates would have proceeded to trial in the underlying
case. Therefore, Blanchard Valley established the first requirement for the writ.
       {¶ 10} For the remaining requirements, when a lower court patently and
unambiguously lacks jurisdiction to proceed in a cause, a writ of prohibition will
issue to prevent the further unauthorized exercise of jurisdiction and to correct the
results of prior unauthorized actions. State ex rel. Russo v. McDonnell, 110 Ohio
St.3d 144, 2006-Ohio-3459, 852 N.E.2d 145, ¶ 22. In these cases, the availability
of alternate remedies like appeal is immaterial. State ex rel. Florence v. Zitter,
106 Ohio St. 3d 87, 2005-Ohio-3804, 831 N.E.2d 1003, ¶ 16.
       {¶ 11} The court of appeals held that Judge Bates patently and
unambiguously lacked jurisdiction to consider the merits of the corporate-
dissolution case because of Blanchard Valley’s pending appeal from his order
denying the motion to stay the proceedings. Blanchard Valley’s motion for a stay
pending arbitration was based on R.C. 2711.02, which provides:
       {¶ 12} “(B) If any action is brought upon any issue referable to arbitration
under an agreement in writing for arbitration, the court in which the action is




                                         3
                             SUPREME COURT OF OHIO




pending, upon being satisfied that the issue involved in the action is referable to
arbitration under an agreement in writing for arbitration, shall on application of
one of the parties stay the trial of the action until the arbitration of the issue has
been had in accordance with the agreement, provided the applicant for the stay is
not in default in proceeding with arbitration.
       {¶ 13} “(C)    Except    [when     dealing   with   commercial-construction
contracts], an order under division (B) of this section that grants or denies a stay
of a trial pending arbitration, including, but not limited to, an order that is based
upon a determination of the court that a party has waived arbitration under the
arbitration agreement, is a final order and may be reviewed, affirmed, modified,
or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the
extent not in conflict with those rules, Chapter 2505. of the Revised Code.”
(Emphasis added.)
       {¶ 14} Blanchard Valley specifically sought a stay pending arbitration
pursuant to R.C. 2711.02(B). Therefore, Judge Bates’s denial of the motion
constituted a final appealable order under R.C. 2711.02(C).
       {¶ 15} “[W]e have consistently held that once an appeal is perfected, the
trial court is divested of jurisdiction over matters that are inconsistent with the
reviewing court’s jurisdiction to reverse, modify, or affirm the judgment.” State
ex rel. Rock v. School Emps. Retirement Bd., 96 Ohio St. 3d 206, 2002-Ohio-3957,
772 N.E.2d 1197, ¶ 8; see, also, In re S.J., 106 Ohio St. 3d 11, 2005-Ohio-3215,
829 N.E.2d 1207, ¶ 9; Florence, 106 Ohio St. 3d 87, 2005-Ohio-3804, 831 N.E.2d
1003, ¶ 29.
       {¶ 16} Judge Bates’s claim that the issues raised in the underlying case
are not referable to arbitration addresses the merits of whether he properly denied
Blanchard Valley’s motion for a stay pending arbitration. Proceeding with the
trial in the underlying case would have been inconsistent with the court of




                                          4
                               January Term, 2006




appeals’ jurisdiction to review the propriety of Judge Bates’s judgment denying
the motion for a stay pending arbitration.
       {¶ 17} Therefore, the court of appeals correctly held that Judge Bates
patently and unambiguously lacked jurisdiction to proceed in the underlying case
pending the appeal. Based on the foregoing, Blanchard Valley established its
entitlement to the writ. Accordingly, we affirm the judgment of the court of
appeals.
                                                              Judgment affirmed.
       MOYER, C.J., RESNICK, PFEIFER, LUNDBERG STRATTON, O’CONNOR,
O’DONNELL and LANZINGER, JJ., concur.
                              __________________
       Kerger & Associates and Richard M. Kerger; Zeiger, Tigges & Little,
L.L.P., John W. Zeiger, and Steven W. Tigges, for appellee.
       Julia R. Bates, Lucas County Prosecuting Attorney, and John A. Borell,
Assistant Prosecuting Attorney, for appellant.
                            ______________________




                                         5